OFFICE OF THE AlTORNEY    GENERAL   OF TEXAS
                         AUSTIN




?femreble I. E. Lanlep
&xi@y    Auditor
.
.   .


aroaot truuferabloto the ere4lt of uwtinr dlstriot
wlthlntrm                             6661 hu5tln Broth-
+wa Brldgo                             warty   coulty,
247 5. 18.                         BrotnoM Ye Potton,
226 9. w. 702
         In view of the fcm~0slq JOtiare re8poatrull~ ad-
Ylwd tint it 1s the opLJo¶Lof tur 4epartmeat that em com-
ml8sloI-AeM'court of cw




                                 very truly JOura